Citation Nr: 0722211	
Decision Date: 07/23/07    Archive Date: 08/02/07

DOCKET NO.  05-30 644	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUE

Entitlement to a disability rating in excess of 10 percent 
for residuals of right knee sprain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. B. Weiss, Counsel


INTRODUCTION

The veteran served on active duty from February 1956 to 
January 1959.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cheyenne, Wyoming, that denied the issue on appeal.  The 
veteran testified at a travel Board hearing before the 
undersigned in May 2006.

It is noted that in his notice of disagreement, the veteran 
stated that he felt he should be granted service connection 
under 38 U.S.C.A. § 1151 for tender, painful, scarring on the 
right knee secondary to the harvesting of veins there.  That 
claim was denied by a rating decision dated in February 2005 
and no appeal has been filed.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.


REMAND

At his hearing before the undersigned, the veteran testified 
that his right knee condition had deteriorated rather quickly 
since the last VA examination in this case in January 2005.  
He had received recent treatment through the VA medical 
facilities in Denver and Cheyenne and had been told he should 
undergo right knee replacement.  At the time of the hearing, 
the veteran did not yet have a surgery date but was 
anticipating the preoperative physical examination.  He 
veteran added that the knee was constantly painful, gave way, 
locked up, and was unstable.  The veteran also testified that 
he had previously reduced his knee symptoms somewhat by using 
a brace, which was no longer possible since his right leg was 
used to harvest veins for a VA heart surgery.  

Based on all of the aforementioned testimony, the Board 
believes that an additional VA examination is needed and that 
updated treatment records should also be associated with the 
claims file.  

The Board is also cognizant of the holding of Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006), in which it was held 
that the notification provided to a claimant in a claim for 
service connection should include information on the degree 
of disability and effective date should service connection be 
granted.  In this case, the veteran was not provided with the 
requisite information; however, there is no prejudice to the 
veteran as the Board is remanding this case in part to comply 
with that notice requirement.  The Board is mindful that 
errors in providing the notice required by the Veterans 
Claims Assistance Act of 2000 are presumed to be prejudicial.  
Sanders v. Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007).

Accordingly, the case is REMANDED for the following action:

1.  The RO should send to the veteran an 
updated VCAA notice letter which complies 
with the requirements set forth in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

2.  The RO should obtain and associate 
with the claims file the veteran's records 
of treatment at the VA medical facilities 
in Denver, Colorado, since October 2004, 
and in Cheyenne, Wyoming, since December 
2003.

3.  The RO should arrange for a VA 
orthopedic examination of the veteran, to 
include on a fee basis if necessary, for 
the purpose of ascertaining the nature and 
extent of severity of his residuals of 
right knee sprain.

The claims file must be made available to 
and pertinent documents therein reviewed 
by the examiner in connection with the 
examination.  The examiner must annotate 
the examination report that the claims 
file was in fact made available for review 
and pertinent documents therein were 
reviewed in conjunction with the 
examination.  Any indicated special 
studies must be conducted.  It is 
requested that the examiner address the 
rating criteria contained in 38 C.F.R. § 
4.71a, Diagnostic Code 5257 when providing 
the clinical assessment for residuals of 
right knee sprain, opining whether any 
recurrent subluxation or lateral 
instability is slight, moderate, or 
severe.  Range of motion of the knee 
should be recorded in degrees.  It is 
imperative that the examiner comment on 
the functional limitations caused by pain 
and any other associated symptoms, to 
include the frequency and severity of 
flare-ups of these symptoms, and the 
effect of pain on range of motion.  Any 
pain on use, pain with flare-up, or other 
functional loss should be quantified by 
equating the functional loss(es) to 
limitation of motion expressed in degrees 
beyond that shown clinically. 

4.  After undertaking any development 
otherwise deemed essential in addition to 
that specified above, the RO should 
readjudicate the claim of entitlement to a 
higher rating for residuals of right knee 
sprain.  Consideration should be given to 
separate ratings under Diagnostic Codes 
5257 and 5003/5010.

If the benefit requested on appeal is not 
granted to the veteran's satisfaction, the 
RO should issue a supplemental statement 
of the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable law 
and regulations pertinent to the claim 
currently on appeal.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

